TERMINATION ADDENDUM to certain reinsurance agreements (Referred to individually as “Agreement” and collectively as “Agreements”) listed on the attached schedule (“Schedule”) Between HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY and/or HARTFORD LIFE INSURANCE COMPANY and/or HARTFORD LIFE AND ANNUITY INSURANCE COMPANY (“Ceding Company”) And THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (“Reinsurer”) WHEREAS, the Reinsurer and the Ceding Company entered into the Agreements; and WHEREAS, the Reinsurer currently reinsures the Ceding Company's plans or policies under the Agreements; and WHEREAS, the Reinsurer and the Ceding Company agree that each Agreement terminated for new business as of January 1, 2013. NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby acknowledged, the Ceding Company and the Reinsurer hereby agree as follows: 1. The above recitals are true and accurate and are incorporated herein. 2. Each Agreement is terminated for new business as of January 1, 2013. 3. The Ceding Company will no longer cede and the Reinsurer will no longer accept policies whose original application date was on or after January 1, 2013.The Agreements will continue to apply to all in force reinsurance until the termination or expiration of all such reinsurance. 4. Except as herein amended, all other terms and conditions of the Agreements shall remain unchanged and in full force and effect. Between HLA/HL/ILA and The Lincoln National Life Insurance Company Page1 of 3 Termination Addendum - Effective 01/01/2013 In witness of the foregoing, the Ceding Company and the Reinsurer have, by their respective officers, executed this Addendum in duplicate on the dates indicated below, with an effective date of January 1, 2013. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:_/s/ Audrey ChervanskyAttest:_/s/ Senan O’Loughlin Name:_Audrey ChervanskeyName:_Senan O’Loughlin Title:Vice PresidentTitle:Senior Vice President Date:_Oct. 30, 2013Date:_Oct. 30, 2013 HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY HARTFORD LIFE INSURANCE COMPANY HARTFORD LIFE AND ANNUITY INSURANCE COMPANY By:_/s/ Donna R. Jarvis Name:_Donna R. Jarvis Title:_Vice President & Actuary Date:_October 8, 2013 Between HLA/HL/ILA and The Lincoln National Life Insurance Company Page2 of 3 Termination Addendum - Effective 01/01/2013 Schedule Listing of Reinsurance Agreements Terminated for New Business as of January 1, 2013 Agreement Effective Date Reinsurer Ceding Company Agreement Type Hartford Treaty Code Swiss Re Treaty Code 01/01/84 LNLIC HL YRT CL-100070 I59397US-64 (3181701) 01/01/86 LNLIC ILA YRT CL-100319 I59512US-86 (3157201) 7/1/83 LNLIC ILA YRT CL-100225 I59511US-83 (3157101) 10/01/86 LNLIC HL YRT CL-100433 U302698US-86 (3181801) 5/1/81 LNLIC ILA YRT CL-100224 I59510US-81 (3157001) 01/01/88 LNLIC HL YRT CL-100447 I436790US-12 07/01/89 LNLIC ILA YRT CL-100227 I59513US-89 (3157301) 10/01/90 LNLIC ILA ADB CL-100314 U306231US-90 (KALL025-90) 8/1/94 LNLIC ILA YRT CL-100488 U300227US-94 (3155801) 07/01/97 LNLIC HL,ILA,HLA CO CL-100068 U302699US-97 (3182501) (HL), I59520US-97 (3180001) (ILA), U301877US-97 (3178801) (HLA) 06/15/01 LNLIC HL,ILA,HLA YRT CL-100073 U300869US-01 (0746701) (HL), I59467US-95 (0746801) (ILA), U302556US-01 (0746601) (HLA) 7/1/96 LNLIC ILA YRT CL-100226 I59509US-96 (3156101) 7/1/94 LNLIC ILA CO CL-100220 I59514US-94 (3157401) * Entity Abbreviations: HLA: Hartford Life and Accident Insurance Company HL: Hartford Life Insurance Company ILA: Hartford Life and Annuity Insurance Company LNLIC:Lincoln National Life Insurance Company. Between HLA/HL/ILA and The Lincoln National Life Insurance Company Page3 of 3 Termination Addendum - Effective 01/01/2013
